 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BERNARD GLEN TAYLOR,                              No. 2:19-CV-2375-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    ANISE ADAMS, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42 U.S.C.

18   § 1983. Before the Court are Plaintiff’s motions for an extension of 30 days to file a second

19   amended complaint. ECF Nos. 13, 14. The Court previously screened Plaintiff’s original complaint

20   as require under 28 U.S.C. § 1915A. ECF No. 12. The Court dismissed the original complaint with

21   leave to amend. Id. Plaintiff now moves for additional time to file a first amended complaint

22   because of COVID-19 related restrictions in prison and limited access to the prison’s law library.

23   See ECF Nos. 13, 14. For good cause shown, Plaintiff’s motion is granted. Plaintiff shall file a first

24   amended complaint within 30 days of the date of this order.

25                  IT IS SO ORDERED.

26   Dated: April 30, 2021
                                                            ____________________________________
27                                                          DENNIS M. COTA
28                                                          UNITED STATES MAGISTRATE JUDGE
                                                        1
